Citation Nr: 0844496	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-11 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
pneumomediastinum.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
August 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2005, a statement of the case was issued in 
March 2006, and a substantive appeal was received in April 
2006.  In his substantive appeal, the appellant requested a 
Board hearing; however, he withdrew that request in April 
2006.  


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied 
entitlement to service connection for spontaneous 
pneumomediastinum; the veteran did not file a notice of 
disagreement.

2. In March 2005, the veteran filed a request to reopen his 
claim of service connection for spontaneous 
pneumomediastinum. 

3.  Evidence received since the February 2003 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for residuals of 
pneumomediastinum.  


CONCLUSIONS OF LAW

1.  The February 2003 rating decision denying service 
connection for spontaneous pneumomediastinum is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for residuals 
of pneumomediastinum.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in April 2005.  In March 2006, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

The Board notes that December 2002 and April 2005 VCAA 
letters explained to the veteran what constitutes "new" 
evidence and what constitutes "material" evidence.  Thus, 
the Board concludes that the veteran has been provided with 
the type of notice contemplated by the Court in Kent and no 
additional notice is necessary.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  No 
examination is required since the request to reopen the claim 
is denied in this decision.  A VA examination is not required 
with regard to a claim to reopen a finally adjudicated claim 
unless new and material evidence is received.  38 C.F.R. 
§ 3.159(c)(4)(iii).

The evidence of record also contains the veteran's service 
medical records and post-service VA and private medical 
records.  The veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal, and has not argued that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the veteran's appeal.  

New and Material Evidence for Residuals of Pneumomediastinum

Criteria & Analysis

The veteran's claim of service connection for spontaneous 
pneumomediastinum was denied in a February 2003 rating 
decision.  The veteran did not file an appeal, thus the 
rating decision is final.  38 U.S.C.A. § 7104.  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).

The veteran's request to reopen his claim of service 
connection for spontaneous pneumomediastinum was received in 
March 2005, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the February 2003 rating decision, the 
veteran's service treatment records, including a February 
1973 diagnosis of spontaneous pneumomediastinum, was of 
record.  In addition, a VA examination report dated in 
December 1973 reflected a diagnosis of no residuals of any 
chest condition.  VA outpatient treatment records reflect 
that the veteran was treated for chronic obstructive 
pulmonary disease (COPD) and/or chronic bronchitis, but no 
definitive diagnosis was made.  Based on the record at that 
time, the RO denied service connection for spontaneous 
pneumomediastinum based on a finding of no evidence 
connecting any current lung condition with the one time in-
service event.  As already noted, the veteran did not 
initiate an appeal from the February 2003 rating decision 
denying his claim.  Therefore, VA may not undertake another 
merits analysis of the underlying service connection claim 
unless new and material evidence is received.    

Turning to the evidence which has been received since the 
February 2003 decision, the Board notes that newly received 
evidence includes VA outpatient treatment records dated in 
June 2007 which reflect an assessment of COPD and 
bronchitis/rhinitis, as well as private medical records from 
St. Luke's Presbyterian Hospital dated in December 2007 which 
reflect a diagnosis of chronic lung disease.  Duplicate 
copies of the service records documenting treatment in 
service in 1973 have also been submitted.  

After reviewing the evidence received since the February 2003 
rating decision, the Board is unable to find any evidence 
which adds anything to the record that was not known in 2003.  
The veteran has chronic lung disease, but the RO was aware of 
lung disease in 2003.  There is no new medical evidence which 
shows current chronic disabilities of the lungs related to 
service.  The copies of service medical records showing 
treatment in 1973 for spontaneous pneumomediastinum are 
merely duplicates of records which were in the claims file 
and considered by the RO in 2003.  

In sum, the Board finds that the evidence received since the 
2003 rating decision does not raise a reasonable possibility 
of substantiating the service connection claim.  As such, new 
and material evidence has not been received and the claim has 
not been reopened.  


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for residuals of 
pneumomediastinum.

The appeal is denied.  



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


